Citation Nr: 1456458	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) or restrictive lung disease, to include as due to exposure to asbestos or herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) electronic claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.


FINDING OF FACT

The evidence demonstrates that the Veteran's COPD was etiologically related to his in-service asbestos exposure.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a respiratory disorder, to include COPD or restrictive lung disease, to include as due to asbestos exposure, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting service connection for a respiratory disorder, to include COPD or restrictive lung disease, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  Respiratory disorders, such as COPD and restrictive lung disease, are not considered diseases entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for  a respiratory disorder, to include COPD and restrictive lung disease, under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and uro-genital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The Veteran contends that he was exposed to asbestos and herbicides while serving in the Navy, which caused him to develop respiratory problems, including shortness of breath and a productive cough of thick white mucus.  See April 2012 VA treatment record.  He said that the boats' engines were insulated with asbestos and as an engine repairman, he breathed in the asbestos every day.  See January 2010 statement.  He asserted that he had not smoked cigarettes since 1970.  See October 2010 Notice of Disagreement.  After he left the military, he said that he drove an 18-wheeler, where he hauled heavy equipment, asphalt and chat.  See April 2012 VA treatment record.

The Veteran's military personnel records reflect that he worked from May 1967 to May 1968 in Vietnam in the U.S. Navy's River Patrol Service as a member of the River Squadron Five operating River Patrol Boats.  His Form DD 214 reflects that his military occupational specialty (MOS) was as an Engine Mechanic.  Therefore, the Board finds that the Veteran's assertion that he was exposed to asbestos while in service appears credible and consistent with the circumstances of his service.   

The Veteran's service treatment records did not reflect any complaints, treatment or diagnosis for any respiratory problems.  

Post-service private treatment records did not show any complaints, treatment or diagnosis for any respiratory problems.  The results of a private August 2009 chest x-ray were unremarkable.  

The Veteran underwent a VA examination in April 2012.  Upon review of the Veteran's claims file and an objective evaluation, the Veteran was diagnosed with COPD and restrictive lung disease.  A chest x-ray showed mild congestion.  A pulmonary function test revealed very severe obstructive lung function.  Based on the lack of evidence of abnormalities on the chest x-ray, which the VA examiner noted was the standard test to determine lung damage secondary to asbestos, the VA examiner opined that the Veteran's COPD and restrictive lung disease was less likely than not caused by asbestos exposure.  

The Veteran submitted an April 2012 private opinion from his private treating physician, Dr. Christiansen.  Dr. Christiansen had diagnosed the Veteran with a stable course of COPD.  Dr. Christiansen noted that asbestos was a known toxin that can lead to COPD and mesothelioma.  He found that it would not be possible for anyone to determine what percentage of the Veteran's COPD was attributable to his asbestos exposure or other causes of COPD.  Although the Veteran's x-ray was considered normal, Dr. Christiansen said that did not discount asbestos as a potential cause of his symptoms.  Rather, it meant that the Veteran's asbestos related problems had not progressed to the level that they were visible on a chest x-ray.  Dr. Christiansen opined that there was a reasonable probability that some of his COPD symptoms were related to his exposure to asbestos while in the military.  

The Board acknowledges that the April 2012 VA examiner and Dr. Christiansen have provided conflicting opinions as to whether the Veteran's currently diagnosed COPD was caused by his in-service exposure to asbestos.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

However, as both opinions were both supported by a complete rationale and there is no evidence in the record to the contrary, the Board cannot find a basis for which one opinion is more probative than the other.  Therefore, the Board finds that the evidence is at least in equipoise, and resolving all reasonable doubt in favor of the Veteran, the Veteran's claim for service connection for a respiratory disorder, to include COPD and restrictive lung disease, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a respiratory disorder, to include COPD or restrictive lung disease, as a result of asbestos exposure, is granted.  




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


